Citation Nr: 0505253	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1959 to June 
1961.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska that denied the 
appellant's claim of entitlement to service connection for 
kidney stones.  In March 2002, a videoconference hearing was 
held between the RO and Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, the Board remanded the case for 
additional development in November 2003; the RO has now 
returned the case to the Board for appellate review.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case 
in November 2003 to the RO for the accomplishment of a VA 
medical examination and for the readjudication of the issue, 
along with the issuance of a Supplemental Statement of the 
Case (SSOC).  Pursuant to the remand directives, the 
appellant underwent a VA medical examination in March 204, 
and the examiner concluded that the appellant's kidney stone 
condition started before his active service.  Nevertheless, 
the remand had directed the examiner, if the examiner 
determined that the evidence clearly and unmistakably showed 
that the veteran had had kidney stones at the time of his 
recall examination in August 1959, to address the question of 
whether the kidney stone condition underwent any worsening 
during the veteran's period of active service.  In addition, 
if worsening was found, the examiner was to have addressed 
the question of whether the evidence clearly and unmistakably 
showed that the worsening was not beyond the natural 
progression of the disease.  The examiner was also to have 
indicated whether any current disability was found.  The 
March 2004 VA examiner did not address these important 
questions.  Given the guidance of the Court in Stegall, the 
case must again be remanded to accomplish these directives.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO should 
instruct the veteran to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  In 
addition, the veteran should be requested 
to identify the source(s) of any other 
relevant and previously unobtained 
medical evidence.

2.  After the above development is 
completed, the RO should arrange to have 
the appellant's claims file reviewed by 
the VA physician who examined the 
appellant in March 2004.  (If that 
physician is not available, another 
physician may accomplish the review.)  

The reviewer should examine the entire 
claims file, including the service 
medical records, and provide opinions on 
the following questions:  
(a) does the appellant currently 
suffer from any renal pathology, and if 
so, what is the correct diagnosis for 
each such disorder? 
(b) if current kidney stone disease 
is found, does the evidence clearly and 
unmistakably show that such disease 
existed at the time of the August 1959 
examination?  (This question was 
addressed by the examiner in March 2004; 
the examiner should indicate whether 
his/her opinion has changed and explain 
why.)
(c) if kidney stone disease clearly 
existed in August 1959, did it worsen 
during the veteran's period of active 
military service?
(d) if worsening occurred, is it 
absolutely clear that such worsening was 
due to the natural progression of the 
condition?
(If deemed necessary, an examination 
should again be conducted to answer these 
questions.)

3.  Upon receipt of the report of the VA 
reviewer, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer for corrections 
or additions.

4.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for all scheduled examinations, if 
any, and to cooperate in the development of the case, and 
that the consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

